IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

THOMAS GLASS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-5468

TISHEBA JONES,

      Appellee.

_____________________________/

Opinion filed April 17, 2017.

An appeal from the Circuit Court for Duval County.
Lance M. Day, Judge.

Thomas Glass, pro se, Appellant.

No appearance, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and BILBREY, JJ., CONCUR.